PER CURIAM.
Edward Stern appeals a final order determining the priority of claims against personal property. Stern challenges the trial court’s ruling that the claim of appellee Consolidated Associates, Ltd., was superior to that of Stern with respect to certain specific items of personalty.
We conclude that the trial court ruling was correct. The transaction between Stern and John C. Malloy was in substance one which created a security interest in personal property. § 679.102, Fla.Stat. (1989). As the security interest was not perfected by filing, it was not entitled to priority over Consolidated’s execution lien. See §§ 679.301-.303, Fla.Stat. (1989). No reversible error has been shown by Stern’s *755points on appeal. The order under review is therefore affirmed.
Affirmed.